SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 2016 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: NICE Collaborates with Microsoft to Introduce Multi-Channel Recording into Skype for Business, Dated January 4, 2016 NICE Actimize Launches ‘Emerging Threats’ Webinar Series to Focus on Managing Risk and Money Laundering Threats Within the Financial Services Sector , Dated January 6, 2016 NICE Opens Nominations for PSAPs’ Finest Awards, Dated January 7, 2016 NICE Actimize Enterprise Risk Case Management Solution Selected by SunTrust to Consolidate its Investigations Process, Dated January 12, 2016 NICE Receives 2agazine Product of the Year Award, Dated January 13, 2016 NICE Centers Upcoming Webinar Series on Adaptive Workforce Optimization, Dated January 13, 2016 NICE Actimize Recognized as Single Category Leader for Financial Crime Risk Management by Chartis in 2016 RiskTech100® Rankings, Dated January 14, 2016 NICE Actimize CDD Solution Selected by Fifth Third Bancorp for its Customer Onboarding Risk Assessment and Powerful Risk Rating Engine, Dated January 19, 2016 NICE Actimize Launches Notifications & Attestations Solution to Monitor Regulatory Compliance and Ensure Organizational Efficiency, Dated January 20, 2016 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name: Yechiam Cohen Title: General Counsel Dated:February 3, 2016 3 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: NICE Collaborates with Microsoft to Introduce Multi-Channel Recording into Skype for Business, Dated January 4, 2016 NICE Actimize Launches ‘Emerging Threats’ Webinar Series to Focus on Managing Risk and Money Laundering Threats Within the Financial Services Sector , Dated January 6, 2016 NICE Opens Nominations for PSAPs’ Finest Awards, Dated January 7, 2016 NICE Actimize Enterprise Risk Case Management Solution Selected by SunTrust to Consolidate its Investigations Process, Dated January 12, 2016 NICE Receives 2agazine Product of the Year Award, Dated January 13, 2016 NICE Centers Upcoming Webinar Series on Adaptive Workforce Optimization, Dated January 13, 2016 NICE Actimize Recognized as Single Category Leader for Financial Crime Risk Management by Chartis in 2016 RiskTech100® Rankings, Dated January 14, 2016 NICE Actimize CDD Solution Selected by Fifth Third Bancorp for its Customer Onboarding Risk Assessment and Powerful Risk Rating Engine, Dated January 19, 2016 NICE Actimize Launches Notifications & Attestations Solution to Monitor Regulatory Compliance and Ensure Organizational Efficiency, Dated January 20, 2016 4
